Citation Nr: 1806777	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for spondylosis with arthritic changes of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for lumbar radiculopathy of the right femoral nerve prior to June 28, 2016, and in excess of 20 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 20 percent for lumbar radiculopathy of the right sciatic nerve beginning June 28, 2016.

4.  Entitlement to an initial disability rating in excess of 20 percent for lumbar radiculopathy of the left femoral nerve beginning June 28, 2016.

5.  Entitlement to an initial disability rating in excess of 20 percent for lumbar radiculopathy of the left sciatic nerve beginning June 28, 2016.

6.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 following surgery requiring convalescence.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from September 1961 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's lumbar spine disability and entitlement to a temporary total evaluation under 38C.F.R. § 4.30 following surgery requiring convalescence.  

In a July 2016 rating decision, the RO increased the Veteran's disability rating for right lumbar radiculopathy (femoral nerve) from 10 percent to 20 percent effective June 28, 2016, and granted entitlement to service connection for radiculopathy of the femoral nerve of the left lower extremity, for radiculopathy of the sciatic nerve of the left lower extremity, and for radiculopathy of the sciatic nerve of the right lower extremity, each at a 20 percent disability rating effective June 28, 2016.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2017; a transcript of that hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's spondylosis with arthritic changes of the lumbar spine was manifested by forward flexion greater than 30 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without ankylosis, incapacitating episodes due to intervertebral disc syndrome (IVDS), or associated objective neurologic abnormalities other than radiculopathy of the right and left lower extremities.

2.  Prior to June 28, 2016, the Veteran's lumbar radiculopathy of the right femoral nerve did not result in moderate incomplete paralysis of the femoral nerve.

3.  Beginning June 28, 2016, the Veteran's lumbar radiculopathy of the right femoral nerve has not resulted in severe incomplete paralysis of the femoral nerve.

4.  Beginning June 28, 2016, the Veteran's lumbar radiculopathy of the right sciatic nerve has not resulted in moderately severe incomplete paralysis of the sciatic nerve.

5.  Beginning June 28, 2016, the Veteran's lumbar radiculopathy of the left femoral nerve has not resulted in severe incomplete paralysis of the femoral nerve.

6.  Beginning June 28, 2016, the Veteran's lumbar radiculopathy of the left sciatic nerve has not resulted in moderately severe incomplete paralysis of the sciatic nerve.

7.  The duration of convalescence from the Veteran's June 2010 lumbar spine surgery was less than 30 days.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbosacral strain, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 7104 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2017).

2.  The criteria for a rating in excess of 10 percent for lumbar radiculopathy of the right femoral nerve, prior to June 28, 2016, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 7104; 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8526 (2017).

3.  The criteria for a rating in excess of 20 percent for lumbar radiculopathy of the right femoral nerve, beginning June 28, 2016, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 7104; 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8526. 

4.  The criteria for a rating in excess of 20 percent for lumbar radiculopathy of the right sciatic nerve, beginning June 28, 2016, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 7104, 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2017).

5.  The criteria for a rating in excess of 20 percent for lumbar radiculopathy of the left femoral nerve, beginning June 28, 2016, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 7104; 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8526.

6.  The criteria for a rating in excess of 20 percent for lumbar radiculopathy of the left sciatic nerve, beginning June 28, 2016, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 7104; 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520.

7.  The criteria for a temporary total disability rating for convalescence following June 2010 lumbar spine surgery, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 7104; 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.a.  Increased Rating Claims - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.b.1.  Lumbar Spine Disability - Rating Criteria

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2017).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Additionally, intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board notes that the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the testing listed in the final sentence of 38 C.F.R. § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Additionally, the Court recently issued the decision Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), concerning the adequacy of VA orthopedic examinations.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the [V]eteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the [V]eteran's functional loss due to flares based on all the evidence of record, including the [V]eteran's lay information, or explain why she could not do so."

I.b.2.  Lumbar Spine Disability - Background and Analysis 

Upon careful review, the Board finds that the Veteran's lumbar spine disability is not entitled to a disability rating higher than 20 percent.  Private medical records do reflect that the Veteran had forward flexion to 14 degrees following his June 2010 surgery, and to 16 degrees in August 2012.  See February 2011 letter, August 2012 medical record.  However, VA medical records during this time frame reflect the Veteran's reports of pain in his back and limitation of motion in his hips and knees, but do not reflect a substantial limitation of motion in his lumbar spine.  Significantly, medical examinations in September 2010, June 2016, and June 2017 all reflect forward flexion to 40 degrees.  

As noted above, when evaluating disabilities of the musculoskeletal system involving joints, in addition to the schedular criteria, adequate consideration must be given to functional loss due to flare-ups of pain, weakness, fatigability, incoordination, pain on movement, and lack of endurance.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's back pain resulted in functional limitations including reduced range of motion and limitations in walking, standing, squatting, and weightbearing.  At his June 2010 examination, there was no additional functional impairment after repetitive movement.  The Veteran was unable to perform repetitive movements at his June 2016 and June 2017 VA examinations due to pain.  However, the June 2017 examiner noted that while it was not possible to describe the Veteran's function loss after repetitive movement over time, the examination was medically consistent with the Veteran's statements describing functional loss with movement over time.  Importantly, the examiner also noted that the Veteran was being examined during a flare-up.  At his June 2017 VA examination, the Veteran reported that he used a walker to ambulate.  His VA medical record show that he was provided with a wheelchair.  See July 2017 VA medical record.

In this case, the Veteran's functional loss has been addressed in consideration of his loss of range of motion.  The Veteran reported pain on movement, but there was no additional limitation of motion due to pain.  Mitchell.  While the Board acknowledges the Veteran's use of a wheelchair and walker to ambulate, VA medical records reflect that his difficulties with ambulation are not wholly attributable to his service-connected back disability.  The July 2017 VA medical record shows that the Veteran had knee replacements and chronic obstructive pulmonary disease (COPD) and was only able to walk a few feet without shortness of breath.

The Veteran was afforded the June 2017 VA examination after the Board determined a new examination was necessary to comply with the requirements of 38 C.F.R. § 4.59, as explained in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that VA examinations must include range of motion testing for pain of the pertinent joint, as well as any paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing to comply with 38 C.F.R. § 4.59).  The examiner noted that testing was performed for pain in active motion and in weight bearing and non-weight bearing.  The examiner indicated that passive range of motion testing was not medically appropriate because of the Veteran's pain.  The examiner noted evidence of pain on non-weight bearing but she did not indicate any further limitation of motion.

The Board has considered flare-ups in rating this disability.  The Veteran denied experiencing flare-ups at his September 2010 and June 2016 VA examinations.  The June 2017 VA examiner indicated that the examination was conducted during a flare-up of his spine disability.  Thus, the range of motion testing conducted during the June 2017 VA examination reflects the Veteran's functional limitations during a flare-up.  As such, any additional functional limitations during flare-ups have been considered in his current rating as.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Moreover, there is no evidence of record which provides any indication that flare-ups cause functional loss rising to the level such that a rating in excess of 20 percent would be warranted. 

In other words, considering functional loss during flare-ups and repetitive movement, there is no evidence that the Veteran is so limited by the factors in DeLuca and 38 C.F.R. § 4.40, 4.45, and 4.59 as to constitute symptoms more closely manifesting forward flexion of less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine warranting a rating in excess of 20 percent.

As such, the Board finds that limitation of the Veteran's range of motion due to his lumbar spine disability more closely approximates the criteria for a 20 percent disability rating, which contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

In June 2010, the Veteran underwent spinal fusion from L2-L5; however, VA examiners in June 2016 and June 2017 found that the Veteran did not have ankylosis of the entire thoracolumbar spine, as would be required for a 40 percent disability rating.  A higher rating based on ankylosis is not warranted.

While the VA examiner in June 2016 opined that the Veteran had IVDS, all of the examiners specifically noted that the Veteran did not have incapacitating episodes in the prior 12 months.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243, Note (1) (stating that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).  A higher rating based on incapacitating episodes is not warranted.

The Board has also considered whether separate evaluations are warranted for any neurological component of the Veteran's low back disability, aside from his currently separately service-connected radiculopathy of the lower extremities.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  However, there is no objective evidence of any additional neurological manifestations attributable to the Veteran's low back disability.  The Veteran has consistently denied bowel or bladder incontinence and related abnormalities.  Accordingly, additional separate rating for neurological disabilities are not warranted.  38 C.F.R. § 4.124a.

In summary, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for the Veteran's lumbar spine disability.

I.c.1.  Lumbar Radiculopathy - Rating Criteria

The Veteran's radiculopathy of the right and left sciatic nerves has been rated at separate disability ratings under Diagnostic Code 8520, pertaining to the sciatic nerve, and Diagnostic Code 8526, pertaining to the femoral nerve.  38 C.F.R. § 4.124a. 

Prior to June 18, 2016, the Veteran was rated at a 10 percent disability rating for right lumbar radiculopathy of the femoral nerve.  Beginning June 28, 2016, the Veteran's rating for this disability was increased to 20 percent and separate ratings of 20 percent for radiculopathy of the left femoral nerve and radiculopathy of the right and left sciatic nerves became effective. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  Miller v. Shulkin, 28 Vet. App. 376, 380 (2017).

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Complete paralysis of the anterior crural (femoral) nerve, which is rated as 40 percent disabling, contemplates paralysis of the quadriceps extensor muscles.  Ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis that is mild, moderate or severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

I.c.2.  Lumbar Radiculopathy - Background and Analysis

After review of the pertinent evidence, the Board finds that the Veteran's service-connected right lumbar radiculopathy of the femoral nerve does not warrant a disability rating in excess of 10 percent, prior to June 28, 2016.  At his June 2010 VA examination, the Veteran reported numbness and paresthesias, but no leg or foot weakness.  Reflex, sensory, and motor examinations were all normal.  The Veteran's symptoms do not reflect the severity associated with a moderate disability, contemplated in the criteria for a 20 percent disability rating.

Additionally, the Board finds that separate ratings for the Veteran's radiculopathy of the left femoral nerve and radiculopathy of the right and left sciatic nerves is not warranted, as the medical evidence does not reflect a diagnosis of both of these disabilities prior to the June 28, 2016 VA examination.

Beginning June 28, 2016, the objective evidence shows moderate impairment resulting from the neurological symptoms of the bilateral lower extremities associated with the service-connected lumbar spine disability, but not greater.  VA examinations conducted in June 2016 and June 2017 reflected decreased sensation in both thighs, and moderate pain, numbness, and paresthesias and/or dysesthesias, in both lower extremities.  Motor strength has been no worse than 4/5, which was noted on the June 2016 and June 2017 VA examinations of record.  The examiners noted that there was no muscle atrophy in the Veteran's lower extremities.

The Board finds that the Veteran's radiculopathy of the sciatic and femoral nerves of his lower extremities is no more than moderate.  Significantly, the June 2016 and June 2017 VA examiners opined that these disabilities were moderate in severity.  As such, the Board finds that the preponderance of the evidence is against the assignment of any higher ratings beginning June 28, 2016.

II.  Temporary Total Evaluation 

Temporary total disability ratings for convalescence are governed by 38 C.F.R.
§ 4.30. Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe
postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the
necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Private treatment records from the Brookwood Medical Center show the Veteran underwent a laminectomy, foraminectomy and spinal fusion on June 14, 2010.  The Veteran's private physician, who conducted the surgery, submitted a letter in June 2010, reporting that the Veteran would have a convalescence period of up to 22 days with four weeks of physical therapy.

Based on the above, the Board finds that a temporary total rating is not warranted.  Although the Veteran required physical therapy, the medical evidence shows that his period of convalescence from this surgery was less than one month.  The language of 38 C.F.R. § 4.30 clearly states that at least one month of convalescence is required.  

The Veteran argues that his additional physical therapy should be considered part of his convalescence.  However, while the Veteran indicated at his hearing that he would provide records reflecting this therapy, he did not submit any additional records.  The Board remanded the claim, in part, to provide the Veteran with an opportunity to submit the records or give VA the appropriate release to enable the AOJ to obtain the records; however, the Veteran did not respond.  Without these records to review, the Board cannot determine whether his physical therapy should be considered part of his convalescent period.  In any event, the medical evidence of record clearly shows that the period of convalescence following his June 2010 surgery would be "up to 22 days" or less than one month.

In addition, there is no indication that the Veteran's recovery required immobilization of the foot by cast, nor did his surgery result in any severe post-operative residuals.  Therefore, the criteria for a temporary total rating under 38 C.F.R. § 4.30 have not been met.


ORDER

A disability rating in excess of 20 percent for spondylosis with arthritic changes of the lumbar spine is denied.

A disability rating in excess of 10 percent for lumbar radiculopathy of the right femoral nerve prior to June 28, 2016, is denied

A disability rating in excess of 20 percent for lumbar radiculopathy of the right femoral nerve, beginning June 28, 2016, is denied.

An initial disability rating in excess of 20 percent for lumbar radiculopathy of the right sciatic nerve, beginning June 28, 2016, is denied.

An initial disability rating in excess of 20 percent for lumbar radiculopathy of the left femoral nerve, beginning June 28, 2016, is denied.

An initial disability rating in excess of 20 percent for lumbar radiculopathy of the left sciatic, beginning June 28, 2016, is denied.

A temporary total evaluation under 38 C.F.R. § 4.30 following surgery requiring convalescence is denied.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


